wees

 

Pog

Pies

UNITED STATES DISTRICT COURT ; :
DISTRICT OF NEW HAMPSHIRE 1018 APR iS P I: 34

UNITED STATES OF AMERICA )
)

Vv. ) No. 1:16-cr-00033-JD
)
DANIEL E. MUSSO, SR. )
)

 

PLEA AGREEMENT

Pursuant to Rules 11(c)(1)(A) and (B) of the Federal Rules of Criminal Procedure, the
United States of America, by Scott W. Murray, United States Attorney for the District of New
Hampshire, and the defendant, Daniel E. Musso, Sr., and the defendant’s attorney, Penny S.
Dean, Esquire, enter into the following Plea Agreement:

1. The Plea and The Offense.

The defendant agrees to plead guilty to Count One of the Superseding Indictment that
charges him with receiving an unregistered firearm, in violation of 26 U.S.C. § 5861(d).

In exchange for the defendant’s guilty plea, the United States agrees to the sentencing
stipulations identified in Section 6 of this agreement. The United States also agrees to move to
dismiss Counts Two, Three, Four, and Five when the defendant is sentenced.

2. The Statute and Elements of the Offense.

Title 26, United States Code, Section 5861(d) provides, in pertinent part:

It shall be unlawful for any person . . . to receive or possess a firearm which is not
registered to him in the National Firearms Registration and Transfer Record

26 U.S.C. § 5861(d). Title 26, United States Code, Section 5845(a) provides, in pertinent part,
that “[flor the purpose of this chapter . . . [t]he term ‘firearm’ means . . . a destructive device.”

26 U.S.C. § 5845(a)(8). Title 26, United States Code, Section 5845(f) provides, in pertinent

-1-
v
»
ee

aot

y
%

eae
tb

“}

mE ge
FSS F

 

 

tush

oy

OP Us

2

25h

w
$

 

jasmenen a

Pestae 2%
Dou)

f
‘

wif

veer

a3

A estate li

t

TW

re
Le

lat

4

if

Ma

 

i

were fo
Css

wisteb ssh One cide

netted

{
i.

A.
an.

Re

mh.
is EC 03

t.
3

ii}

preg
may

Bet afih:

Vide

or
ui

Oa MTGE

rf

rvolla: 3

Sra

a

~

 

 

o-
4
sy

nye
on

fel afinve

tee

 

ese yd
DAD bis

ef
i

1 { fafidegr
Olsen,
5,

:
i

tory

isb

r

its

ty

uy
tin

i

‘

ia DOHE:

ny

AEEASEES

$
cod

sot

 

oe
oy

N90 uu!

fy

aye ge

ute
waad

 

Fon

a
_
sy
6
ee

-
pan
3
~

14

Cy

Fes
i}

ONS

os
n

SHITE

ai

Sti da 2ty

 

 

 

oo ead

iba CVTES

rie
fe

teyee oy
HO a f

  

tO DGG! ai

bre geoitote

 

ab ryt

+

Baty

oo}

ihe

Ofer: onl a an

$
i

4 lse

sy

OTT

al
wt

2,

wm
st

i

wee
y
‘

STP EEG TF

’

if

fools

~
G

sit Dotin J

sq Tne eq mn .2

fll

‘

lo year

ay

sho ej

AIS

4
part, that “[t]he term ‘destructive device’ means . . . any explosive ... grenade....” 26 U.S.C.
§ 5845((1)(B).

The defendant understands that the offense has the following elements, each of which the
United States would be required to prove beyond a reasonable doubt at trial:

First: That the defendant knowingly received or possessed the firearm described
in the indictment on about January 27, 2016;

Second: That the firearm was an explosive grenade.
Third: That the defendant knew that the firearm was an explosive grenade; and
Fourth: That the firearm was not registered to the Defendant in the National

Firearms Registration and Transfer Record.

Pattern Criminal Jury Instructions For The District Courts Of The First Circuit § 4.26.5861(d), updated
June 26, 2018, available at https://www.med.uscourts.gov/pdf/crpjilinks.pdf; United States v. Musso
914 F.3d 26, 28-29, 31-32 (1st Cir. 2019).

 

3. Offense Conduct.

The defendant stipulates and agrees that if this case proceeded to trial, the government
would introduce evidence of the following facts, which would prove the elements of the offense
beyond a reasonable doubt:

In approximately July 2015, the defendant met with the owner of a firearms store in
Chichester, New Hampshire. During the meeting, the defendant provided the store owner with a
handwritten list of items he wanted to purchase, including a large quantity of rifle and handgun
ammunition and “ginades” [sic]. On November 8, 2015, the defendant paid the store owner
$6,000 in cash to acquire available items from the list he had previously provided.

On December 12, 2015, in a recorded meeting, the store owner provided the defendant
some of the ammunition from his list, using about $2,800 of the defendant’s $6,000 deposit. At

the request of the store owner, the defendant wrote on the back of his original list six items he

-2-
 

AGL Us oe YF... BR AUD Quevoi Gyiluivite Hv gia} ciel IBGE ag

 

 

bind ebruvevabeag douberuteb ot

 

boditurab cio sivfota tashewdeb oflp ted ict

 

t
Bh orl Ho tsuciuibe odt ai

siverreey pes ¢ fkogybedytt, fue Beye or wepd cyebe aye el 4
SETS SHTAGIY ra fh Bae) ERO Otis boa

       

patnbau “pha beaal eb :
eels MM a ease Loti

Pyohied oe Wl eholpaseih ct beans mayan

 

“Afiguottivoy 200 yeni hom, Pesaran § 3 oldie)

AGTGE wd ity CE-T Ee BEARS ce

   

 

 

inoratrie og uli fer seg afi Hi fsdi eosrgs bas ecinluqite Insbirsioh of DT

pense of lo eincntdy seh gvuig bluow doidve cing) ontwollot al tu eunobive sound bluow

Hdiob oldcnoenst 5 bravzod

  

wt teiggjss arertrsyirt po ber caye “ 7 pyecy ibypyecde
nt criode ervisvitt sho qugteeo edi tev bert iusbiry
: Na, ’ + ei ahah cesne: Qerplyeestecdy an. ty ryt seen eo tt eves egge cath eplaret wt < on tet .
ap tlivrioitie clole edit bebl sig Inpsbusish ot) 2uueori oi! SuMuCE oHtledian! ) vcore’ sorauiioi ths

fuzbnsd baw ofl le -aiiinup aged 8 eebulonl sentiviid of vghiswe ofl emer to fell csilivebaod

Jaah

notre stad: gill bieg inobreicb off 2104 8 wsdinevoll eG fole] “zobanig’ one HEPES

ballvery gievor ow; bud od loll oni modi eiatt oidslevs wiuspon ol dese at O0G.9¢

- n
‘

sg fobroosi cm oc iO° 0! tedsusosli nO

 

dle

<

Hoel aud wae) wolinnguinn ont to arage

aspera va sed lasiigrio alto Avid ori se

rohoia tapbrsien olf oma vile oni to jeappun ot

~ to
wished to acquire with the balance of his $6,000 deposit. One of the items listed was “Granedes
— 6” [sic]. When the store owner asked the defendant to tell him what he wanted, the defendant
said he wanted “half a dozen of them special things.” Then, to clarify, he said, “hand grenades.”
The store owner said he would see what he could do about the hand grenades and that he could
talk to an army buddy.

On January 15, 2016, during another recorded meeting with the store owner, the
defendant discussed how he could get the hand grenades. The store owner told the defendant
that “the guy has them, I can introduce you to him” but that he “can’t do it here because of what
it is.” He and the defendant agreed that the store owner would “set up a meeting.”

On January 22, 2016, the defendant met at the firearms store with an undercover FBI
agent posing as an illegal weapons dealer. During the meeting, the defendant asked the
undercover agent, “Did he tell you what I’m looking for?” To confirm the defendant’s order,
the undercover agent showed the defendant color photographs of M67 military fragmentation
grenades and said, “those are frags.” He then asked the defendant how many he wanted. The
defendant replied “half a dozen of them.” The defendant and undercover agent negotiated a
price of $150 per grenade or $900 for six grenades.

The defendant provided the undercover agent with his email address and agreed to meet
Wednesday, January 27, 2016, in the late morning at the Seabrook, New Hampshire rest area to
pick up his order.

On January 27, 2016, the defendant met the undercover agent at the Seabrook, New
Hampshire rest stop. The undercover agent told the defendant that he had only four grenades,

not six as previously agreed. They agreed on a price of $600 for the four grenades and the

-3-
jipbrigtot adi ftanw ar 1

 

rede ope puiet Ss -

- ge dot. Nodes ac: re ae ee Vig Fasy
CO Ye prom’ pine ad vias a} cot] ead waved! Te Gf fone gp hiad’ hbotic on bis

s fo beer adage Py Lo ooaaks heres ead teehee crepe bebeseyger ped bideee pec. tee pate agp l

Wines ud jeri? bis ecisdens ofc ort iueds ob pling sab Jan cae bhyov orl bine iad G vie ont

Sbbud cirri ag of oint

 

giligort bebinoot iadeds ger FO cb winudin 6 13

=
pata
=
re
x
.
he
&
=
—
x.
e
*
=
oy
oa
Cc
a ie
=
&
am

ssobonoig baal ort ee aluoo ud vod beeniveih Inpbriob

isha to saussud sion dob neo od isuitud “ndd aiuey gvvbount ase) caer ead veg od asad
acleem 6 qu fos bleess waive siote afl) dads Lovins iapbnolob 6 sdibaeceti “ph
Leb ovearsbou ts diver vie eovingib ol de duupiasprgiob eds 60S 220 vienenl a

wii boden jagnaoteb oat nlueia oil git

 

Hiih «f ineocy Iqee

“a

6

ogaidgy) rib dade Gey iiss 9

   

Jig elesniacieb 9c) prilaae ob (USB TEV OF Da

HGpwoirenth coli Voh to adcur

ratoiey tolog lopbavleb oll powurle joan oveutabru ot

aq botney: od vane crod iasbugish ol} bods suit! tl

 

byes tye] wparhs epfE thy eeghs et tHarltt Leslee ueteppelteats
iz DSIbUGSUn mish bag teiasiodeb at aad io cosob se tgs LG INSLHS tala
websnvig sia el G002 w absnem qq UCI? lo sony
Layer rr | mt yeaa E my hep ree. trope teppei gregh cr ond bissd rrestc. Teastyeps taps och
QT! RUGTES PEW 4¢S ius TiGtiio saddle Tings tyro Wh ES ODEO 83 WPF TASDOOLSY Ui!

 

2

fees Powe spent rer yipl oc ap @bdG To «wauerh orubeahy
esi: levrondacmalt vet dooidees oii is geumos oats: ol al} lue 20 wiaueel cabeonhs

*

worl locidsee onl is ineen mvooishng oll for taabrsteb vi HPOo Th

s

0 barf on juli tusbadlub orlt bial Wrsys toveurebad oly

 

ce
ix
~,
iy
ic
oe
=
~~
x
as
oll

afi bits cobantsig tet sdivot Gag to sortpa ne bastin vod! eois vinuoizaigy en aie iow

Ale
.

ips
undercover agent said that he would provide the defendant with the two remaining grenades at a
later date. The undercover agent showed the defendant one of the four M67 military
fragmentation grenades and showed the defendant how it worked and that there were four of
them. The defendant then took a bag that contained all four M67 fragmentation grenades.
After the transaction, as he was walking back to his car with the grenades, the FBI arrested the
defendant.

The FBI obtained each of the four M67 fragmentation grenades the defendant received
from the Marine Corps in Quantico, Virginia. Each M67 grenade was manufactured for use by
soldiers in combat. Each grenade received by the defendant contained Composition B high
explosive and was fitted with an inoperable fuze. Each grenade the defendant received
remained armed with its original explosive charge of Composition B and could be made to
explode by, for example, replacing the inoperable fuze with an operable one, by using a
commercial or homemade detonator, or by a sufficient impact. None of the grenades was
registered to the defendant in the National Firearms Registration and Transfer Record.

4. Penalties, Special Assessment and Restitution.

The defendant understands that the penalties for the offense are:

A. A maximum prison term of 10 years (26 U.S.C. § 5871);

B. A maximum fine of $10,000 (26 U.S.C. § 5871);

C. A term of supervised release of not more than three years (18 U.S.C. §§

3559(a)(3), 3583(b)(2)). The defendant understands that the defendant’s
failure to comply with any of the conditions of supervised release may
result in revocation of supervised release, requiring the defendant to serve
in prison all or part of the term of supervised release, with no credit for

time already spent on supervised release; and

D. A mandatory special assessment of $100 for each count of conviction, at or before

-4-
the time of sentencing (18 U.S.C. § 3013(a)(2)(A)).

In addition to the other penalties provided by law, the Court may order him to pay
restitution to the victim(s) of the offense (18 U.S.C. § 3663 or § 3663A).

5. Sentencing and Application of the Sentencing Guidelines.

The defendant understands that the Sentencing Reform Act of 1984 applies in this case
and that the Court is required to consider the United States Sentencing Guidelines as advisory
guidelines. The defendant further understands that he has no right to withdraw from this Plea
Agreement if the applicable advisory guideline range or his sentence is other than he anticipated.

The defendant also understands that the United States and the United States Probation
Office shall:

A. Advise the Court of any additional, relevant facts that are presently known
or may subsequently come to their attention;

B. Respond to questions from the Court;

C. Correct any inaccuracies in the pre-sentence report;
D. Respond to any statements made by him or his counsel to a probation
officer or to the Court.

The defendant understands that the United States and the Probation Office may address
the Court with respect to an appropriate sentence to be imposed in this case.

The defendant acknowledges that any estimate of the probable sentence or the probable
sentencing range under the advisory Sentencing Guidelines that he may have received from any
source is only a prediction and not a promise as to the actual sentencing range under the advisory

Sentencing Guidelines that the Court will adopt.
6. Sentencing Stipulations and Agreements.
Pursuant to Fed. R. Crim. 11(c)(1)(B), the United States and the defendant stipulate and

agree to the following:

(a) The United States will recommend that the defendant be sentenced within
the applicable advisory sentencing guidelines range as determined by the
Court;

(b) The United States will not seek an upward departure or variance; and

(c) If the defendant continues to comply with his conditions of release after
entering his guilty plea, the United States will not oppose the defendant
being permitted to self-surrender to the Bureau of Prisons after imposition
of sentence.

The defendant understands that the Court is not bound by the foregoing agreements and,
with the aid of a pre-sentence report, the court will determine the facts relevant to sentencing.
The defendant also understands that if the Court does not accept any or all of those agreements,
such rejection by the Court will not be a basis for the defendant to withdraw his guilty plea.

The defendant understands and agrees that the United States may argue that other
sentencing enhancements should be applied in determining the advisory guideline range in this
case, and he is permitted to object to them.

The United States and the defendant are free to make recommendations with respect to
the terms of imprisonment, fines, conditions of probation or supervised release, and any other
penalties, requirements, and conditions of sentencing as each party may deem lawful and

appropriate, unless such recommendations are inconsistent with the terms of this Plea

-6-
Agreement.

7. Acceptance of Responsibility.

The United States agrees that it will not oppose an appropriate reduction in the
defendant's adjusted offense level, under the advisory Sentencing Guidelines, based upon the
defendant’s apparent prompt recognition and affirmative acceptance of personal responsibility
for the offense. The United States, however, may oppose any adjustment for acceptance of
responsibility if the defendant:

A. Fails to admit a complete factual basis for the plea at the time he is
sentenced or at any other time;

B. Challenges the United States’ offer of proof at any time after the plea is

entered;
Cc, Denies involvement in the offense;
D. Gives conflicting statements about that involvement or is untruthful with

the Court, the United States or the Probation Office;

E. Fails to give complete and accurate information about his financial status
to the Probation Office;

F, Obstructs or attempts to obstruct justice, prior to sentencing;

G. Has engaged in conduct prior to signing this Plea Agreement which
reasonably could be viewed as obstruction or an attempt to obstruct
justice, and has failed to fully disclose such conduct to the United States
prior to signing this Plea Agreement;

H. Fails to appear in court as required;

I. After signing this Plea Agreement, engages in additional criminal conduct;
or

J. Attempts to withdraw his guilty plea.

The defendant understands and agrees that he may not withdraw his guilty plea if, for any

-7-
 

ares re 1: Steed cesentisg: Yr 7”
Has i its GG ICH Hosa gveius BIS Py
§ t

 

orl nb moioubesa

 

.

adtwbrin fovst oeavtlo buiactbs elasbasigk

 

eae

in baie HoWimRoowr: Tqimouy Wivisqay z nobrigisb

tf ny une ant ped Dh be dheed beh ear l¥tey cceht pay
to ewiBhyso oo8 Wl Josmieui bi 21k Seog Yan? P73 vod 2oinie Gali ood wsancalics sll iO

+ ~

 

nembasiob ode i yond iiennoqas
yp atl orifasdt ts seig wdiwt etasd lsuiost ololqsoo as Heuis ul aig l A

 

“hid TORIG VON sk WG - vsttotize

 

BL aig at Wotio “espie boii oll sequailsd 9 .)
bes
uwies
- ay laoreet issereegneplencz - ¥ sy
a Gil Got (fF HISMavIOWIT gaticakt af

 

  

gift no est At

 

WOVE Jedi eds cHiehidipie 205

Affi nohtudorS gAlve eolaid buyti ai wigo ) ot

  

mynongine, Gf Gig 2oieu] lavkide OF ciqgtasls 10 23 4

doide InemewighA auld aid) soingie of etiy ubsoe a: hag6yh9 anid wo
souriedo ot iqinviln is 1 HOLOWTEdo an bowaly 90 blues ddedodet
euipie botall ont ab ioubnes dove aeoloeth -gllit ol balish ean bas sobevt
UMONSS 1 BA soNd eld goin o} tore

Hy

vonbaeo foals isnoiibbs at 2oge f

 

 

weds bee ht
bitia Olid

peel

‘ eit fail leo

   
of the reasons listed above, the United States does not recommend that he receive a reduction in
his sentence for acceptance of responsibility.

The defendant also understands and agrees that the Court is not required to reduce the
offense level if it finds that he has not accepted responsibility.

If the defendant’s offense level is sixteen or greater, and he has assisted the United States
in the investigation or prosecution of his own misconduct by timely notifying the United States
of his intention to enter a plea of guilty, thereby permitting the United States to avoid preparing
for trial and permitting the United States and the Court to allocate their resources efficiently, the
United States will move, at or before sentencing, to decrease the defendant’s base offense level
by an additional one level pursuant to U.S.S.G. § 3E1.1(b).

8. Waiver of Trial Rights and Consequences of Plea.

The defendant understands that he has the right to be represented by an attorney at every
stage of the proceeding and, if necessary, one will be appointed to represent him. The defendant
also understands that he has the right:

A. To plead not guilty or to maintain that plea if it has already been made;

To be tried by a jury and, at that trial, to the assistance of counsel;
To confront and cross-examine witnesses;

Not to be compelled to provide testimony that may incriminate him; and

mov a

To compulsory process for the attendance of witnesses to testify in his
defense.

The defendant understands and agrees that by pleading guilty he waives and gives up the
foregoing rights and that upon the Court’s acceptance of the his guilty plea, he will not be

entitled to a trial.
The defendant understands that if he pleads guilty, the Court may ask him questions
about the offense, and if he answers those questions falsely under oath, on the record, and in the
presence of counsel, his answers will be used against him in a prosecution for perjury or making
false statements.

9. Acknowledgment of Guilt; Voluntariness of Plea.

The defendant understands and acknowledges that he:

A. Is entering into this Plea Agreement and is pleading guilty freely and voluntarily because
he is guilty;

B. Is entering into this Plea Agreement without reliance upon any promise or benefit of any
kind except as set forth in this Plea Agreement or revealed to the Court;

C. Is entering into this Plea Agreement without threats, force, intimidation, or coercion;

D. Understands the nature of the offense to which he is pleading guilty,
including the penalties provided by law; and

E, Is completely satisfied with the representation and advice received from
his undersigned attorney.

10. Scope of Agreement.

The defendant acknowledges and understands that this Plea Agreement binds only the
undersigned parties and cannot bind any other non-party federal, state or local authority. The
defendant also acknowledges that no representations have been made to him about any civil or
administrative consequences that may result from his guilty plea. The defendant understands
such matters are solely within the discretion of the specific non-party government agency
involved. The defendant further acknowledges that this Plea Agreement has been reached
without regard to any civil tax matters that may be pending or which may arise involving the

defendant.
amo ies SHO atid dan CEU sino ad. PHig ebaata al sth sugasm deeb ofobe ai

    

ad mi bes Dioeot oil ge fige iabal yigghe 4 enolizeup o@adkh aw vrens od Das genghte ol iuods
gridec vo viupieq wc) sollte: 6 of gud danings bee ea Hive conver eid Jogmion le svasevig

 

 

oesued “Atimtnuloy ons yoo viliuy pribegic: ai bain Ananiasigh wal oH) OF Qribtoycs +
STEM “he

 

“nip Yo floued 10 salmon, Coe nou gotbiloy iy ont a jasinooww dA Bol andi oe: Gitissiaty ea il
aie) odi obbslasys: 10 $8! Dadri yor ioe es Wqooxe bar

. Ve ergy) 4 eyyinypetsided oredr? eitecttdt tecactipge fer $i) ah iG wrt essere ayrypaeettieg wel "y

THOLTIO9 TO FQOUBDIPG LT O95 .cibUHTE Wiuniia? PUTO OTS A bub EE) OEE BOMroiy Gi ,

Mailius gribpoid 2h Ai

 

MO he a FEoUST soivine bb

 

i ebagiere

  

sid vith ebnic itera

 

ofl calrestim deogl ws aiute digo) enipe-fior ario ant bin

 

a0 Ivio ven tueds crifot obo poud over esoilnigeeigel oi dees eu:

 

eet wed peregedt plegepesey opetecy spent : navge ay agep curt teat aacdaes
re Buyer ieon ¢ ett PSiy form aad Mievi: uew) Yi Ie) US posite aye ELIE

YoPaep lugnunio7g vripg-nea allude adide aeueweih oll oul vieice vig atetinre dope

se

bedausut daod esrb iiremogigA sul air indi eogbolwordon sural Wubagieb fl ovo vil

2tasrdigt 481 lrg “ity Gi dig

aq gurelovnl oetus apn dotave ie gritbiigg ad gate Marl

 
11. Collateral Consequences.

The defendant understands that as a consequence of his guilty plea he will be adjudicated
guilty and may thereby be deprived of certain federal benefits and certain rights, such as the right
to vote, to hold public office, to serve on a jury, or to possess firearms.

The defendant understands that, if he is not a citizen of the United States, his guilty plea
to the charged offense will likely result in him being subject to immigration proceedings and
removed from the United States by making him deportable, excludable, or inadmissible. The
defendant also understands that if he is a naturalized citizen, his guilty plea may result in ending
his naturalization, which would likely subject him to immigration proceedings and possible
removal from the United States. The defendant understands that the immigration consequences
of this plea will be imposed in a separate proceeding before the immigration authorities. The
defendant wants and agrees to plead guilty to the charged offense regardless of any immigration
consequences of this plea, even if this plea will cause his removal from the United States. The
defendant understands that he is bound by his guilty plea regardless of any immigration
consequences of the plea. Accordingly, the defendant waives any and all challenges to his guilty
plea and to his sentence based on any immigration consequences, and agrees not to seek to
withdraw his guilty plea, or to file a direct appeal or any kind of collateral attack challenging his
guilty plea, conviction, or sentence, based on any immigration consequences of his guilty plea.

12. Satisfaction of Federal Criminal Liability: Breach.

The defendant's guilty plea, if accepted by the Court, will satisfy his federal criminal
liability in the District of New Hampshire arising from his participation in the conduct that forms

the basis of the indictment in this case. The defendant understands that if, before sentencing, he

-10-
violates any term or condition of this Plea Agreement, engages in any criminal activity, or fails
to appear for sentencing, the United States may consider such conduct to be a breach of the Plea
Agreement and may withdraw therefrom.

13. Waivers.

A. Appeal.

The defendant understands that he has the right to challenge his guilty plea and/or
sentence on direct appeal. By entering into this Plea Agreement the defendant knowingly and
voluntarily waives his right to challenge on direct appeal:

1. His guilty plea and any other aspect of his conviction, including, but not

limited to, adverse rulings on pretrial suppression motion(s) or any other
adverse disposition of pretrial motions or issues, or claims challenging the
constitutionality of the statute of conviction; and

2. The sentence imposed by the Court if it is within, or lower than, the

guideline range determined by the Court, or if it is imposed pursuant to a
minimum mandatory sentence.

The defendant’s waiver of his rights does not operate to waive an appeal based upon new
legal principles enunciated in Supreme Court or First Circuit case law after the date of this Plea
Agreement that have retroactive effect; or on the ground of ineffective assistance of counsel.

B. Collateral Review

The defendant understands that he may have the right to challenge his guilty plea and/or
sentence on collateral review, e.g., a motion pursuant to 28 U.S.C. §§ 2241 or 2255. By
entering into this Plea Agreement, the defendant knowingly and voluntarily waives his right to
collaterally challenge:

1. His guilty plea, except as provided below, and any other aspect of his

conviction, including, but not limited to, adverse rulings on pretrial

suppression motion(s) or any other adverse disposition of pretrial motions

-1ll-
 

MuVo RAO 7 af & ERLUD » JOSIE EE

Bait ott to fosorl s ad of fubaes thoue whois “60 49

 

 

Pa Veo L

evs WOOLEY

cseaprps tM
Jasade. A

   
  
  
 
  
 
  
 

sokbne wuly ive

SHE ‘fark 2

od. AIG we nibulass
WOTHO YES TO CEO IGUT

oil: ginge isHats anitity we wot wo “HOHe Hi lp

  

>. he t
wg boeacii gacghsae on | o

t burdurigh sunirt yttebivg

SONG oH miebnis £ fl essa

ae field were
Jaen Heh Doe?

 

eR TUDE OF Per

ani te bunow oj neta woolly ovuoseiiss oved. Ist Jnosote A

ered fgwisioo ot

t

ibe Iasbraton od

  

bess

va] FELL on TREE PO CLS Bh op joguesng notions 3 9.8. 7eived IproiBphes no outshiee
4 clon eet oF STG : og

“he,

At

 

Bag
os
ue
wt
-
wy
tony

. oa nor
Jeabyoret insbaaiob oof irenaote

 

 
 
 

yew

iqaury pole wiliog eit]
mibploal goo soy

Sbe YO 80 0G fe UOUT AOie

aigt 4 seyeapeagrcecsebty cree hy
eith te Se WoL Vite VB Lata’

    
 
  

 

 

i
oy
t
or issues, or claims challenging the constitutionality of the statute of
conviction; and

2. The sentence imposed by the Court if it is within, or lower than, the
guideline range determined by the Court, or if it is imposed pursuant to a
minimum mandatory sentence.

The defendant’s waiver of his right to collateral review does not operate to waive a
collateral challenge to his guilty plea on the ground that it was involuntary or unknowing, or on
the ground of ineffective assistance of counsel. The defendant’s waiver of his right to collateral
review also does not operate to waive a collateral challenge based on new legal principles
enunciated by in Supreme Court or First Circuit case law decided after the date of this Plea
Agreement that have retroactive effect.

C. Appeal by the Government

Nothing in this Plea Agreement shall operate to waive the rights or obligations of the
Government pursuant 18 U.S.C. § 3742(b) to pursue an appeal as authorized by law.

14. No Other Promises.

The defendant acknowledges that no other promises, agreements, or conditions have been |
entered into other than those set forth in this Plea Agreement or revealed to the Court, and none

will be entered into unless set forth in writing, signed by all parties, and submitted to the Court.
15. Final Binding Agreement.
None of the terms of this Plea Agreement shall be binding on the United States until this
Plea Agreement is signed by the defendant and the defendant’s attorney and until it is signed by
the United States Attorney for the District of New Hampshire, or an Assistant United States

Attorney.

-12-
 

‘Lo uiisie sito ilsoiinienou odi anignulindks eects

wal aegisevrel wo oidtiy cid i gue edie husoqm Godalngs fd Lf

8 OMaguened boeagml af i lige pusO oft vd bealmmaich oees: entlobion
OUT@NSe (CIGHEDILE EE fu

AOL Gf ansiste ton cook vrarves Intaiaiiog of Wigr

: ‘ ‘ .
tho TG JOGA fO WTS ei ae

  
 
 

lgrvndios obtain eld io wl ve 2 “ra utie lo

- € whys
aaa yay ingy Ao JERE ET Leen 8

e

gold vidi ja oink sicalin hobioeb ye! aeco Mucus tea ia uo D smigiane ord

 

 

Judtis ovilosoiie oved Jed! ingivarn A

 

foe he , 4 ve 4 vows rope Th shi *j . PTS
Jani ad boxhodine es lsoads as aust of fGjlere ¢ .

HO 20Stiggs estos illo on wid cogbol ondos tales 54

 

ath fi dah tue veal) cose rode Gh

 

Mio RE OF Geadervo po Trrsigs

v zy tay tge ~
SHG EG vf

  

Sto J otto babiievdie dus cole Us vd boosie gen ntl loe seul

 

SEES" vind. onihen

virlpilau campid belinld ill g

heels ws ar dita isn wa geabycpyicd
be ce GPE ats FOIE € iBbagiak &

Bots id betial} iiuiele

ee
ff

 

DOYS TS

 

 

& borne od Uw
Case 1:16-cr-00033-JD Document 110 Filed 04/15/19" Page 20 of 20 «mee agen
Ae

16. Agreement Provisions Not Severable.
The United States and the defendant understand and agree that if any provision of this

Plea Agreement is deemed invalid or unenforceable, then the entire Plea Agreement is null and

void and no part of it may be enforced.

SCO . MURRAY
United States Attorney
Date: —7/ 15) 20/4 By:_/ 7 fe ——
[Ko S~Davis

sistant United States Attorney
ar Association # 592 (NH)

Matthew T. Hunter
Special Assistant United States Attorney
Bar Association # 682921 (MA)

53 Pleasant St., 4th Floor
Concord, NH 03301
John.Davis8@usdoj.gov
Matthew.Hunter@usdoj.gov

The defendant, Daniel E. Musso, Sr., certifies that he has read this 13-page Plea
Agreement and that he fully understands and accepts its terms.

Date: Viol, BO/F QZ laa —

Daniel E. Musso, Sr., Defendant

I have read and explained this 13-page Plea Agreement to the defendant, and he has
advised me that he understands and accepts its terms.

Date: Ye AAAG

 
    

, Esquire
Attorney for Daniel E. Musso, Sr.

-13-
